Case 2:19-cv-13207-NGE-PTM ECF No. 39, PageID.465 Filed 12/16/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


WILLIAM J. FORD,
                                                   Case No. 19-13207
        Plaintiff,
v.                                                 Honorable Nancy G. Edmunds

ROSILYN JINDAL, et. al.,

        Defendants.
                       /

ORDER AND OPINION ACCEPTING AND ADOPTING THE MAGISTRATE JUDGE’S
       DECEMBER 01, 2020 REPORT AND RECOMMENDATION [38]

     Pending before the Court is the magistrate judge’s December 01, 2020 report and

recommendation. (ECF No. 38.) The magistrate judge recommends that the Court grant

in part and deny in part Defendants’ motion for summary judgment and to dismiss (ECF

No. 30). The Court is fully advised in the premises and has reviewed the record and the

pleadings. None of the parties filed objections to the magistrate judge’s report and

recommendation. “[T]he failure to object to the magistrate judge’s report[] releases the

Court from its duty to independently review the matter.” Hall v. Rawal, 09-10933, 2012

WL 3639070, at *1 (E.D. Mich. Aug. 24, 2012) (citation omitted). The Court nevertheless

agrees with the magistrate judge’s recommendation. The Court therefore ACCEPTS and

ADOPTS the magistrate judge’s report and recommendation and GRANTS IN PART and

DENIES IN PART Defendants’ motion.

     Accordingly, it is hereby ORDERED that Defendant Crisenbery is DISMISSED from

this action. All other Defendants remain a party to this dispute in accordance with the

magistrate judge’s report and recommendation.
                                           1
Case 2:19-cv-13207-NGE-PTM ECF No. 39, PageID.466 Filed 12/16/20 Page 2 of 2




     SO ORDERED.


                                 s/Nancy G. Edmunds
                                 Nancy G. Edmunds
                                 United States District Judge

Dated: December 16, 2020

I hereby certify that a copy of the foregoing document was served upon counsel of record
on December 16, 2020, by electronic and/or ordinary mail.

                                 s/Lisa Bartlett
                                 Case Manager




                                           2
